UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TONYA KOHLER,

Plaintiff, 21-cv-4503 (JSR)
-against- ORDER

CAPITAL ONE BANK (USA),

NATIONAL ASSOCIATION D/B/A

KOHL’S AND TRANS UNION, LLC,

Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.

On June 29, 2021, the parties in the above-captioned case
informed the Court that they had reached a settlement. Accordingly,
the case is hereby dismissed with prejudice, with leave to any
party to move within 30 days from the date hereof to reopen the

case and proceed to trial if the settlement is not fully

 

effectuated.
SO ORDERED.
Dated: New York, NY I RLA
v . CO
June 3d, 2021 JED §. RAKOFF, U.S.D.d.

 
